Citation Nr: 1244158	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-04 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, claimed as post-operative left knee strain.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to December 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied a claim to reopen service connection for a post-operative left knee strain because new and material evidence had not been submitted. 

The Veteran testified at a December 2010 travel Board hearing before the undersigned Veterans Law Judge; the hearing transcript has been associated with the claims file. 

The Board remanded the case to the RO for further development in February 2011.  In April 2012, the Board granted the appeal to reopen service connection for post-operative left knee strain, remanded the claim for service connection for additional development.  The case is once again before the Board for review.


FINDINGS OF FACT

1. The Veteran reported treatment for left knee strain in service. 

2.  Left knee symptoms were not chronic in service and continuous since service separation.

3.  Arthritis of the left knee did not manifest in service or within one year of service separation.

4.  The Veteran's currently diagnosed left knee disability is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability, claimed as post-operative left knee strain, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.

In a November 2007 letter, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection on the merits, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The November 2007 VCAA notice letter included provisions for disability ratings and for the effective date of the claim.

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, private treatment records, VA examinations, and the Veteran's statements and testimony.  

The Veteran has indicated that treatment records, showing treatment for his left knee in November 1969, are missing from his record.  The RO/AMC has made several attempts to obtain such records.  Between February 2011 and November 2011, the RO made an additional requests for outstanding service records from the Camp Barrett, Quantico Marine Corps Base and the Naval Medical Center at Quantico; however, no such records were found.  For these reasons, the Board finds that all available service treatment records have been obtained, and that the additional records identified by the Veteran do not exist and that further efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).

Pursuant to the Board's April 2012 remand, the Veteran was afforded a VA examination to address the claim for service connection for a left knee disability.  38 C.F.R. § 3.159(c)(4) (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2012 VA examination and opinion obtained is adequate as it was predicated on an examination and interview of the Veteran, a review of the claims file to include relevant findings from service treatment records and post-service treatment records, considered the Veteran's lay statements with regard to the history, and the VA examiner provided and adequate rational for the opinion rendered based on an accurate factual history consistent with the Board's own findings.  For these reasons, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. § 3.159(c)(4).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946 develops certain chronic diseases, such arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).


Service Connection Analysis 

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence does not establish that a currently diagnosed left knee disability is related to service.

Private treatment records show that the Veteran has currently diagnosed tricompartmental arthritis in the left knee, chronic ACL tear, possible PCL tear, previous menisectomies to the medial and lateral aspects.  

The Veteran contends that his currently diagnosed left knee disability is related to a left knee strain in service.  In conjunction with his present claim, the Veteran has described, in detail, three injuries to the knee in service.  Two of the reported injuries were treated by a corpsman in the field with an ace bandage.  The Veteran reported that a third knee injury, which occurred in November 1969, required treatment at the Quantico Naval Hospital.  The Veteran reported that fluid was drained from his knee, and he was treated with physical therapy.  The Veteran reported when he was reexamined, a doctor told him that he had torn cartridge in his left knee which would require surgery.  The Veteran reported that he declined surgery and instead opted to be discharged one year early at the convenience of the government.  

Service treatment records do not reflect any treatment, diagnoses, or complaints referable to the left knee at any time in service.  A November 1969 separation examination, completed toward the end of that month, similarly does not describe any treatment, diagnoses, complaints or injury to the left knee despite the Veteran's contention that he injured his knee that month.  Clinical treatment records show that pursuant to the November 1969 separation examination, the Veteran was found physically qualified for all the duties at his rate at sea, in the field, and/or on foreign service.  A December 1969 post dispensary note shows that the medical record was closed that day by reason of release to inactive duty.

Based on the evidence of record, lay and medical, the Board finds that the weight of the evidence does not demonstrate chronic symptoms related to a left knee injury in, or continuous symptoms since service.  

The Veteran indicated that there were outstanding service treatment records from November 1969 to December 1969, showing treatment for his left knee, which were missing from his record.  The Board notes, however, that the RO has made requests for outstanding service records from the Camp Barrett, Quantico Marine Corps Base and the Naval Medical Center at Quantico and no additional records were found.  Instead, service treatment records appear complete and include clinical treatment records from Quantico dated in November 1969 to December 1969, and service treatment records include a November 1969 separation examination report which made no mention of a left knee disability or injury.  

The Veteran reported that he made an appointment to be seen at VA for his knee two weeks after his discharge in January1970, at which point his initial claim for service-connection was initiated.  According to a January 1970 claim, submitted approximately two weeks after the Veteran's separation from service, the Veteran identified treatment for left knee strain which occurred in November 1969.  

The record also shows that the Veteran has sustained several post-service injuries to the left knee.  The Veteran testified that he was injured in an automobile accident the day after he was married, in December 1970, approximately one year after his separation from service, but reported that he did not injure his knee at that time.  He indicated that he had surgery to the knee subsequent to that and that his knee has been symptomatic since that time.  However, VA examinations and a private treatment report dated in October 1974 show that the Veteran injured his left knee during the post-service automobile accident.  The Veteran had an anterior horn tear of the lateral meniscus and had been treated by removal of the lateral meniscus in October 1971.  The October 1974 private treatment report also noted a later twisting injury to the left knee at work.  VA treatment records dated in February 2007 show that the Veteran injured his left knee several months prior in a fall. 

The Board finds that the Veteran's report as to sustaining of some type of left knee injury in November 1969 is likely credible because it supported by a January 1970 claim submitted within one month of his separation from service.  However, the Board finds that the Veteran's statements made as to the severity of such an injury is not credible, and the Board finds that the Veteran did not have chronic knee symptoms in service or subsequent to service due to such injury.  In that regard, a November 1969 separation examination was silent as to the presence of any chronic disability to the left knee and clinical treatment records similarly do not reflect a chronic left knee symptoms at the time of the Veteran's separation.  

Additionally, there is no objective evidence to confirm the presence of torn cartilage the time of a November 1969 knee injury, and the Board finds that the Veteran is not credible in reporting having such an in-service diagnosis.  In that regard, while the Veteran has more recently reported in conjunction with his current claim for compensation that he had a left knee sprain diagnosed in November 1969, and that he was told that he had torn cartridge in his left knee which would require surgery; more contemporaneous evidence provided by a September 1974 examination shows that the Veteran reported that he sprained his knee in 1967, and not in 1969, and that he was treated in the field by a medic at that time.  Instead, he reported that his leg gave out on him during a little "horse play" in 1969, and that he had his knee was drained at that time.  The Veteran did not indicate that he was diagnosed with torn cartilage pursuant to the 1969 injury during the September 1974 VA examination.  Instead, the Veteran identified an operation and incision for torn cartilage after a 1970 automobile accident, and this was confirmed by evidence from an October 1974 private treatment report which shows that the Veteran had an anterior horn tear of the lateral meniscus and had been treated by removal of the lateral meniscus in October 1971.  

While the Veteran has more recently reported that he did not injure his knee in a post-service motor vehicle accident, the more contemporaneous medical evidence of record dated in 1974 shows that the Veteran did injure his knee during the post-service motor vehicle accident.  In more recent statements made during a May 2012 VA examination, the Veteran described a left knee strain in 1969, which occurred while he was walking down some stairs.  However, in a detailed written statement dated in January 2008, the Veteran reported that he injured his knee in October 1969 while stationed in Quantico, Virginia, when he was ordered to play football.  He reported that his knee popped while playing football and that he had to have his knee drained.  The Board finds that the many inconsistencies in the Veteran's more recent lay statements with earlier statements, with statements made in conjunction with post-service treatment and evaluations for the knee, and with objective findings of record as described above, weigh against his credibility.  The Board has, therefore, accorded more probative weight to the objective evidence of record in this case.  

The objective medical evidence of record shows that the Veteran sustained a post-service injury to his left knee in a December 1970 automobile accident.  While the Veteran denied such an injury to his left knee during his December 2010 Board hearing; the Board finds this assertion is not credible where the Veteran's testimony conflicts with findings from VA and private treatment records dated in 1974.  The Board finds, therefore, that the Veteran has credibly reported some type of left knee injury in 1969; however, due to the inconsistencies in the Veteran's statements, the nature of that injury is not clear and the weight of the evidence shows that symptoms related to the injury were not chronic in service or continuous since service separation.  Instead, the evidence shows that the Veteran had a chronic post-service injury to the left knee in December 1970, which required surgery to the left knee in August 1971.  

The Veteran was afforded a VA examination in May 2012.  The May 2012 VA examiner reviewed the claims file.  During examination, the Veteran described his in-service left knee strain in 1969 and reported having chronic symptoms left knee pain thereafter.  The Veteran reported that he reinjured his knee in 1971 after his knee buckled, and that after this, he required surgery.  The Veteran reported that he was in a car accident at that time, but reported that he did not injure his knee during this accident.  However, in accordance with the Board's findings above, the Veteran is not credible in this statement as the more contemporaneous medical evidence of record shows that the Veteran did injure his left knee during this post-service motor vehicle accident.  

The VA examiner ultimately opined, based on a review of the claims file and consideration of the Veteran's lay statements, to include his report of an in-service left knee injury in 1969, that the Veteran's currently diagnosed left knee disability was less likely than not incurred in or caused by a claimed in-service injury or event.  The VA medical opinion was based on a review and discussion of all of the relevant evidence of record.  The VA examiner reasoned that the Veteran had severe end-stage degenerative joint disease of the left knee, but accurately noted that there was no evidence of a knee injury in service consistent with that sequeale.  The VA examiner reasoned that the Veteran's separation examination was silent for knee complaint and the Veteran had a post service history of knee injury which required surgery.  The VA examiner further reasoned that even in the absence of this post-service injury, he would not find in favor of service connection for the reasons first mentioned, that there was no evidence of a knee injury in service consistent with the current diagnosis of severe end-stage degenerative joint disease.  The Board finds that the VA opinion is probative.  

VA examiner considered the objective findings from service treatment records, as well as the Veteran's reported history of a 1969 left knee injury, but nonetheless opined that the Veteran's current left knee disability was not incurred in service.  Because the Veteran has not been credible in describing his history of injury to the left knee, both in service and subsequent to service, the Board finds that VA opinion was adequately based on objective findings as shown by the record, and the Board finds that the medical opinion rendered was based upon an accurate factual premise consistent with the Board's own findings in this case.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the May 2012 VA opinion provides competent, credible, and probative evidence which shows that the Veteran's currently diagnosed left knee disability is not etiologically related to service or to a reported in-service knee injury.  

For the reasons discussed above, the Board finds that the weight of competent, credible, and probative evidence of record shows that a left knee injury was not incurred in service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a left knee disability is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


